On information filed in the county court of Nowata county, charging that in said county on the 7th day of December, 1914, the plaintiff in error, Harve Bolen, did unlawfully have in his possession intoxicating liquors, to-wit, one-half pint of whisky and six one-half to sell the same, he was tried, convicted and sentenced to be confined in the county jail for thirty days and to pay a fine of fifty dollars.
From the judgment he appeals. No brief has been filed and the was submitted on the merits. From a careful examination of this case, both as to the law and the evidence, we have failed to discover anything whereof the plaintiff in error has just right to complain. The judgment is therefore affirmed.